DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application is a divisional of application 16/230667, filed on 12/21/2018.


Status
Acknowledgment is made of the amendment filed on 12/21/2021 which amended claims 1, 10, and 20. Claims 1-20 are currently pending.  

Election/Restrictions
Applicant's election with traverse of Species A, claims 1-9 in the reply filed on 12/21/2021 is acknowledged.  The traversal is on the ground(s) that a search of claims 1-9 would overlap with a search of claims 10-20. Applicant’s arguments have been fully considered and have been found to be persuasive, and the restriction requirement between the group of claims 1-9 and the group of claims 10-20 has been withdrawn. Claims 1-20 are currently under examination. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-12, 16, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-20 of U.S. Patent No. 11,036,145. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader versions of the patented claims, which further require projecting a second light beam of the plurality of light beams to the mask, the second light beam having a second polarization different than the first polarization, the second polarization is one of: the TE polarization; the TM polarization; and the partial polarization; projecting an additional light beam of the plurality of light beams to the mask, the additional light beam having a third polarization different than one of the first polarization or the second polarization, the third polarization is one of: the TE polarization; the TM polarization; and the partial polarization; and wherein: a plurality of dispersive elements of the mask diffract the plurality of light beams into order mode beams to produce an intensity pattern in a medium between the mask and a substrate having a photoresist layer disposed thereon; the intensity pattern includes a plurality of intensity peaks defined by sub-periodic patterns repeated with a spatial frequency greater than a frequency of the dispersive elements, the sub-periodic patterns repeated with a spacing proportional to a pitch of at least one of the dispersive elements.
Although the instant application is a divisional of 16/230667, which was restricted, the restriction was withdrawn in its entirety by the examiner on 3/25/2021 prior to the date of issue of patent US Patent No. 11,036,145. Thus the prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121 does not apply. See MPEP 804.01
	Regarding claim 1, claim 9 of patent 145 recites a method (claim 9, col. 12, line 14), comprising: 
projecting an initial light beam of a plurality of light beams at a minimum wavelength to a mask in a propagation direction of the plurality of light beams (claim 9, col. 12, lines 15-17); and 
increasing a wavelength of each light beam of the plurality of light beams until a final light beam of the plurality of light beams is projected at a maximum wavelength, wherein a plurality of dispersive elements of the mask diffract the plurality of light beams into order mode beams to produce an intensity pattern in a medium between the mask and a substrate having a photoresist layer disposed thereon, and the intensity pattern having a plurality of intensity peaks writing a plurality of portions in the photoresist layer (claim 9, col. 12, lines 19-22, 37-48).
Regarding claim 2, claim 10 of patent 145 recites an initial light source of a plurality of light sources projects the initial light beam (claim 10, col. 12, lines 51-52); 
a final light source of the plurality of light sources projects the final light beam (claim 10, col. 12, lines 53-54); and 
additional light sources of the plurality of light sources project additional light beams of the plurality of light beams, each of the additional light beams between the minimum wavelength and the maximum wavelength (claim 10, col. 12, lines 55-59).
Regarding claim 3, claim 11 of patent 145 recites wherein each of the plurality of light sources is coupled to a random phase delay driver (claim 11, col. 12, lines 60-61).
Regarding claim 4, claim 12 of patent 145 recites wherein the plurality of light sources are mounted at different incident angles (claim 12, col. 12, lines 62-63).
Regarding claim 5, claim 13 of patent 145 recites wherein the plurality of light sources include at least one of a broad diode, a laser diode, a phosphor, a photo luminance, an electro luminance, and a broad band emitting quantum well (claim 13, col. 12, lines 64-67).
Regarding claim 6, claim 14 of patent 145 recites wherein the plurality of light sources comprises non-linear materials (claim 14, col. 13, lines 1-2).
Regarding claim 7, claim 10 of patent 145 recites wherein each of the plurality of light sources include a polarizing device to project a light beam having one of claim (claim 9, col. 12, lines 23-36):
a transverse electric (TE) polarization (claim 9, col. 12, lines 23-36);
a transverse magnetic (TM) polarization (claim 9, col. 12, lines 23-36); and 
a partial polarization (claim 9, col. 12, lines 23-36).
Regarding claim 8, claim 15 of patent 145 recites wherein the order mode beams consists of zero-order mode beams and one of (claim 15, col. 13, lines 3-6):
first-order mode beams (claim 15, col. 13, lines 3-6); and
negative first-order mode beams (claim 15, col. 13, lines 3-6).
Regarding claim 9, claim 16 of patent 145 recites wherein the substrate is tilted at an angle relative to at least one of (claim 16, col. 13, lines 7-11):
an x-axis of the mask (claim 16, col. 13, lines 7-11);
a y-axis of the mask (claim 16, col. 13, lines 7-11); and
both the x-axis and the y-axis of the mask (claim 16, col. 13, lines 7-11).
Regarding claim 10, claim 17 of patent 145 recites a method (claim 17, col. 13, lines 12), comprising:
projecting a plurality of light beams concurrently to a mask in a propagation direction of the plurality of light beams, each light beam of the plurality of light beams having a different wavelength between a minimum wavelength and a maximum wavelength of a plurality of wavelengths (claim 17, col. 13, lines 13-18), 
wherein a plurality of dispersive elements of the mask diffract the plurality of light beams into order mode beams to produce an intensity pattern in a medium between the mask and a substrate having a photoresist layer disposed thereon, and the intensity pattern having a plurality of intensity peaks writing a plurality of portions in the photoresist layer (claim 17, col. 13, line 33-col.14, line 11).
Regarding claim 11, claim 18 of patent 145 recites wherein: a first light source of a plurality of light sources projects a first light beam of the plurality of light beams having the minimum wavelength; a second light source projects a second light beam of the plurality of light beams having the maximum wavelength; and additional light sources of the plurality of light sources project additional light beams of the plurality of light beams, each of the additional light beams having a different wavelength between the minimum wavelength and the maximum wavelength (claim 18, col. 14, lines 12-24). 
Regarding claim 12, claim 19 of patent 145 recites wherein each of the plurality of light sources is coupled to a random phase delay driver (claim 19, col. 14, lines 25-26). 
Regarding claim 16, claim 18 of patent 145 recites wherein each of the plurality of light sources include a polarizing device to project a light beam having one of: a transverse electric (TE) polarization; a transverse magnetic (TM) polarization; and a partial polarization (claim 17, col. 13, lines 18-32). 
Regarding claim 17, claim 20 of patent 145 recites herein the plurality of light beams are concurrently projected by a plasma source operable to produce a plasma discharge distribution of light beams having the different wavelength between the minimum wavelength and the maximum wavelength of the plurality of wavelengths (claim 20, col. 14, lines 27-32).
Regarding claim 20, claim 18 of patent 145 recites a method (claim 17, col. 13, lines 12), comprising:
projecting a plurality of light beams concurrently to a mask in a propagation direction of the plurality of light beams, each light beam of the plurality of light beams having a different wavelength between a minimum wavelength and a maximum wavelength of a plurality of wavelengths (claim 17, col. 13, lines 13-18), wherein: 
a first light source of a plurality of light sources projects a first light beam of the plurality of light beams having the minimum wavelength (claim 18, col. 14, lines 14-16); 
a second light source projects a second light beam of the plurality of light beams having the maximum wavelength (claim 18, col. 14, lines 17-19); 
additional light sources of the plurality of light sources project additional light beams of the plurality of light beams, each of the additional light beams having a different wavelength between the minimum wavelength and the maximum wavelength (claim 18, col. 14, lines 20-24).; and 
a plurality of dispersive elements of the mask diffract the plurality of light beams into order mode beams to produce an intensity pattern in a medium between the mask and a substrate having a photoresist layer disposed thereon, and the intensity pattern having a plurality of intensity peaks writes a plurality of portions in the photoresist layer (claim 17, col. 13, line 33-col.14, line 11).


Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,036,145 in view of Frosch et al. (US Patent No. 3,776,633, Frosch hereinafter).
Regarding claim 13, patent 145 does not appear to recite wherein the plurality of light sources are mounted at different incident angles
Frosch discloses wherein a plurality of light sources are mounted at different incident angles (Frosch, Fig. 4 and col. 4, lines 8-32, the light sources 21-24 produce beams incident at different angles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein each of the plurality of light sources are mounted at different incident angles as taught by Frosch in the method as recited by patent 145 since including wherein each of the plurality of light sources are mounted at different incident angles is commonly used to produce fine patterns on the wafer while reducing the formation of pattern defects caused by diffraction of narrow mask patterns (Frosch, col. 1, lines 48-67, col. 2, lines 1-3, 41-48, col. 3, lines 40-46, col. 4, lines 8-33).


Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,036,145 in view of Owa (US Patent No. 6,324,203). 
Regarding claim 14, patent 145 does not recite wherein the plurality of light sources include at least one of a broad diode, a laser diode, a phosphor, a photo luminance, an electro luminance, and a broad band emitting quantum well.
Owa discloses wherein the plurality of light sources include at least one of a broad diode, a laser diode, a phosphor, a photo luminance, an electro luminance, and a broad band emitting quantum well (Fig. 2, col. 4, lines 33-34, the semiconductor laser 120 is a laser diode unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the plurality of light sources include at least one of a broad diode, a laser diode, a phosphor, a photo luminance, an electro luminance, and a broad band emitting quantum well as taught by Owa as the plurality of light sources in the method as recited by patent 145 since including wherein the plurality of light sources include at least one of a broad diode, a laser diode, a phosphor, a photo luminance, an electro luminance, and a broad band emitting quantum well is commonly used to provide light sources using well-understood devices to improve control of the exposure light, and thereby enabling improved control over the exposure process. 
Regarding claim 15, patent 145 does not recite wherein the plurality of light sources comprises non-linear materials.
Owa discloses wherein the plurality of light sources comprises non-linear materials (Fig. 2, col. 4, lines 40-67, col. 5, lines 1-8, the laser element 12 includes nonlinear optical crystals 1221, 1223, and 1225).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the plurality of light sources comprises non-linear materials as taught by Owa as the plurality of light sources in the method as recited by patent 145 since including wherein the plurality of light sources comprises non-linear materials is commonly used to convert the laser beam to smaller wavelength light to improve the illumination light to be used for lithography exposure (Owa, abstract). 

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,036,145 in view of Hansen (US PGPub 2002/0180941).
Regarding claim 18, patent 145 does not recite wherein the order mode beams consists of zero-order mode beams and one of: first-order mode beams; and negative first-order mode beams.
Hansen discloses wherein the order mode beams consists of zero-order mode beams and one of: first-order mode beams; and negative first-order mode beams (Fig. 1, 3A-B, paras. [0006]-[0009], [0046]-[0047], the zero order and the minus first order beams produce a grating pattern in the photoresist layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the order mode beams consists of zero-order mode beams and one of: first-order mode beams; and negative first-order mode beams as taught by Hansen in the method as recited by patent 145 since including wherein the order mode beams consists of zero-order mode beams and one of: first-order mode beams; and negative first-order mode beams is commonly used to reduce overlapping gratings and to minimize distortions in the exposed pattern on the wafer while reducing the necessary thickness of the resist layer to form the desired pattern, which reduces manufacturing costs (Hansen, paras. [0004]-[0005]).


Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,036,145 in view of Uemura (US PGPub 2008/0143987).
Regarding claim 19, patent 145 does not recite wherein the substrate is tilted at an angle relative to at least one of: an x-axis of the mask; a y-axis of the mask; and both the x-axis and the y-axis of the mask.
Uemura discloses wherein the substrate is tilted at an angle relative to at least one of: an x-axis of the mask; a y-axis of the mask; and both the x-axis and the y-axis of the mask (Figs. 1 and 3, para. [0058], the wafer stage 60 tilts the wafer 50 such that the wafer is tilted at an angle relative to the XY plane of the reticle 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the substrate is tilted at an angle relative to at least one of: an x-axis of the mask; a y-axis of the mask; and both the x-axis and the y-axis of the mask as taught by Uemura in the method as recited by patent 145 since including wherein the substrate is tilted at an angle relative to at least one of: an x-axis of the mask; a y-axis of the mask; and both the x-axis and the y-axis of the mask is commonly used to increase the depth of focus while obtaining an accurate pattern during exposure (Uemura, paras. [0022], [0058]).


Regarding claim 20, Applicant is advised that should claim 11 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2010/0279233, Kim hereinafter) in view of Cyganski et al. (US PGPub 2005/0202352, Cyganski hereinafter). 
Regarding claim 1, Kim discloses a method, comprising: 
projecting a light beam to a mask in a propagation direction (Figs. 4-5, paras. [0041]-[0047], the lithography apparatus includes projecting a beam to a diffraction grating 44);
wherein a plurality of dispersive elements of the mask diffract the light beam into order modes beams to produce intensity pattern in a medium between the mask and a substrate having a photoresist layer disposed thereon (Figs. 4-9, paras. [0028], [0044]-[0047], [0050]-[0054], [0057], [0058]-[0063], [0069], [0071]-[0074], the diffracting grating 44 includes a repeated grating pattern 47 that diffracts light beams into orders of diffracted light to produce an interference pattern on the work substrate coated with photoresist layer 42. An index matching material layer 43 is disposed between the diffraction grating layer 44 and the photoresist layer 42), and the intensity pattern having a plurality of intensity peaks writing a plurality of portions in the photoresist layer (Figs. 4-9, paras. [0044]-[0047], [0054], [0057], [0058]-[0063], [0069], [0071]-[0074], the interference pattern is formed in the photoresist and exposes the photoresist of the substrate). However, Kim does not appear to explicitly describe projecting an initial light beam of a plurality of light beams at a minimum wavelength to the mask in the propagation direction of the plurality of light beams; and increasing a wavelength of each light beam of the plurality of light beams until a final light beam of the plurality of light beams is projected at a maximum wavelength.
Cyganski discloses projecting an initial light beam of a plurality of light beams at a minimum wavelength to a mask in the propagation direction of the plurality of light beams (Figs. 2, 4, 5, paras. [0006]-[0008], [0009], [0020], [0026], [0033], a first wavelength of light is projected to a photolithographic mask); and 
increasing a wavelength of each light beam of the plurality of light beams until a final light beam of the plurality of light beams is projected at a maximum wavelength (Figs. 2, 4, 5, paras. [0006], [0008], [0027], [0032], [0033], a second, larger wavelength is projected to a photolithographic mask).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included projecting an initial light beam of a plurality of light beams at a minimum wavelength to the mask in the propagation direction of the plurality of light beams; and increasing a wavelength of each light beam of the plurality of light beams until a final light beam of the plurality of light beams is projected at a maximum wavelength as taught by Cyganski in the method as taught by Kim since including projecting an initial light beam of a plurality of light beams at a minimum wavelength to the mask in the propagation direction of the plurality of light beams; and increasing a wavelength of each light beam of the plurality of light beams until a final light beam of the plurality of light beams is projected at a maximum wavelength is commonly used to further decrease the size of features to less than that allowed by the diffraction limit of a system (Cyganski, paras. [0003]-[0005]) while permitting patterning using masks having patterns and geometries as desired (Cyganski, paras. [0009], [0020]). 
Regarding claim 2, Kim as modified by Cyganski discloses an initial light source of a plurality of light sources projects the initial light beam (Cyganski, Figs. 2, 4, 5, paras. [0006]-[0008], [0009], [0020], [0026], [0033], a first wavelength of light is projected to a photolithographic mask);
 a final light source of the plurality of light sources projects the light beam (Cyganski, Figs. 2, 4, 5, paras. [0006], [0008], [0027], [0032], [0033], a second, larger wavelength is projected to a photolithographic mask); and
additional light sources of the plurality of light sources project additional light beams of the plurality of light beams, each of the additional light beams between the minimum wavelength and the maximum wavelength (Cyganski, Figs. 2, 4, 5, paras. [0006]-[0009], [0012, [0020], [0026]-[0027], [0032], [0033], a third wavelength of light, different from the first or second wavelengths, is used to expose the wafer). 



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Cyganski as applied to claim 2 above, and further in view of Mermelstein (WO00/57236).
Regarding claim 3, Kim as modified by Cyganski does not appear to explicitly describe wherein each of the plurality of light sources is coupled to a random phase delay driver.
Mermelstein discloses wherein each of the plurality of light sources is coupled to a random phase delay driver (Figs. 1 and 7, page 2, lines 4-13, page 3, lines 4-9, page 4, lines 22-24, page 5, lines 1-21, page 9, lines 5-13, radiation sources 10 are coupled to controllers or modulators to set the phase of each of the beams emitted by the radiation sources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein each of the plurality of light sources is coupled to a random phase delay driver as taught by Mermelstein with the plurality of light sources in the method as taught by Kim as modified by Cyganski since including wherein each of the plurality of light sources is coupled to a random phase delay driver is commonly used to expose desired resist patterns at higher resolution and reduced distortion (Mermelstein, page 1, lines 16-23, page 2, lines 1-13, page 5, lines 1-21, page 6, lines 6-19).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Cyganski as applied to claim 2 above, and further in view of Frosch et al. (US Patent No. 3,776,633, Frosch hereinafter).
Regarding claim 4, Kim as modified by Cyganski does not appear to explicitly describe wherein each of the plurality of light sources are mounted at different incident angles. 
Frosch discloses wherein each of the plurality of light sources are mounted at different incident angles (Frosch, Fig. 4 and col. 4, lines 8-32, the light sources 21-24 produce beams incident at different angles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein each of the plurality of light sources are mounted at different incident angles as taught by Frosch in the method as taught by Kim as modified by Cyganski since including wherein each of the plurality of light sources are mounted at different incident angles is commonly used to produce fine patterns on the wafer while reducing the formation of pattern defects caused by diffraction of narrow mask patterns (Frosch, col. 1, lines 48-67, col. 2, lines 1-3, 41-48, col. 3, lines 40-46, col. 4, lines 8-33).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Cyganski as applied to claim 2 above, and further in view of Owa (US Patent No. 6,324,203). 
Regarding claim 5, Kim as modified by Cyganski does not appear to explicitly describe wherein the plurality of light sources include at least one of a broad diode, a laser diode, a phosphor, a photo luminance, an electro luminance, and a broad band emitting quantum well.
Owa discloses wherein the plurality of light sources include at least one of a broad diode, a laser diode, a phosphor, a photo luminance, an electro luminance, and a broad band emitting quantum well (Fig. 2, col. 4, lines 33-34, the semiconductor laser 120 is a laser diode unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the plurality of light sources include at least one of a broad diode, a laser diode, a phosphor, a photo luminance, an electro luminance, and a broad band emitting quantum well as taught by Owa as the plurality of light sources in the method as taught by Kim as modified by Cyganski since including wherein the plurality of light sources include at least one of a broad diode, a laser diode, a phosphor, a photo luminance, an electro luminance, and a broad band emitting quantum well is commonly used to provide light sources using well-understood devices to improve control of the exposure light, and thereby enabling improved control over the exposure process. 
Regarding claim 6, Kim as modified by Cyganski does not appear to explicitly describe wherein the plurality of light sources comprises non-linear materials.
Owa discloses wherein the plurality of light sources comprises non-linear materials (Fig. 2, col. 4, lines 40-67, col. 5, lines 1-8, the laser element 12 includes nonlinear optical crystals 1221, 1223, and 1225).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the plurality of light sources comprises non-linear materials as taught by Owa as the plurality of light sources in the method as taught by Kim as modified by Cyganski since including wherein the plurality of light sources comprises non-linear materials is commonly used to convert the laser beam to smaller wavelength light to improve the illumination light to be used for lithography exposure (Owa, abstract). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Cyganski as applied to claim 2 above, and further in view of Kristensen et al. (US PGPub 2002/0015919, Kristensen hereinafter)
Regarding claim 7, Kim as modified by Cyganski does not appear to explicitly describe wherein each of the plurality of light sources include a polarizing device to project a light beam having one of: a transverse electric (TE) polarization; a transverse magnetic (TM) polarization; and a partial polarization.
Kristensen discloses wherein each of the plurality of light sources include a polarizing device to project a light beam having one of: a transverse electric (TE) polarization; a transverse magnetic (TM) polarization; and a partial polarization (Figs. 2-6 and paras. [0039], [0050], [0052]-[0053], [0070]-[0072], phase mask 307, 632 is illuminated by first and second beams, which include different elliptical polarization states. The rotatable polarizer 622 and control element 628 and polarization beamsplitter 500 control the polarization of the illumination incident on the phase mask 632).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein each of the plurality of light sources include a polarizing device to project a light beam having one of: a transverse electric (TE) polarization; a transverse magnetic (TM) polarization; and a partial polarization as taught by Kristensen with the light sources in the method as taught by Kim as modified by Cyganski since including wherein each of the plurality of light sources include a polarizing device to project a light beam having one of: a transverse electric (TE) polarization; a transverse magnetic (TM) polarization; and a partial polarization is commonly used to control illumination light and thus the patterning of structures formed on a substrate (Kristensen, paras. [0013]-[0018]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Cyganski as applied to claim 1 above, and further in view of Hansen (US PGPub 2002/0180941).
Regarding claim 8, Kim as modified by Cyganski does not appear to explicitly describe wherein the order mode beams consists of zero-order mode beams and one of: first-order mode beams; and negative first-order mode beams.
Hansen discloses wherein the order mode beams consists of zero-order mode beams and one of: first-order mode beams; and negative first-order mode beams (Fig. 1, 3A-B, paras. [0006]-[0009], [0046]-[0047], the zero order and the minus first order beams produce a grating pattern in the photoresist layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the order mode beams consists of zero-order mode beams and one of: first-order mode beams; and negative first-order mode beams as taught by Hansen in the method as taught by Kim as modified by Cyganski since including wherein the order mode beams consists of zero-order mode beams and one of: first-order mode beams; and negative first-order mode beams is commonly used to reduce overlapping gratings and to minimize distortions in the exposed pattern on the wafer while reducing the necessary thickness of the resist layer to form the desired pattern, which reduces manufacturing costs (Hansen, paras. [0004]-[0005]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Cyganski as applied to claim 2 above, and further in view of Uemura (US PGPub 2008/0143987).
Regarding claim 9, Kim as modified by Cyganski does not appear to explicitly describe wherein the substrate is tilted at an angle relative to at least one of: an x-axis of the mask; a y-axis of the mask; and both the x-axis and the y-axis of the mask.
Uemura discloses wherein the substrate is tilted at an angle relative to at least one of: an x-axis of the mask; a y-axis of the mask; and both the x-axis and the y-axis of the mask (Figs. 1 and 3, para. [0058], the wafer stage 60 tilts the wafer 50 such that the wafer is tilted at an angle relative to the XY plane of the reticle 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the substrate is tilted at an angle relative to at least one of: an x-axis of the mask; a y-axis of the mask; and both the x-axis and the y-axis of the mask as taught by Uemura in the method as taught by Kim as modified by Cyganski since including wherein the substrate is tilted at an angle relative to at least one of: an x-axis of the mask; a y-axis of the mask; and both the x-axis and the y-axis of the mask is commonly used to increase the depth of focus while obtaining an accurate pattern during exposure (Uemura, paras. [0022], [0058]).

Claims 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2010/0279233, Kim hereinafter) in view of Ozawa et al. (US Patent No. 5,739,898, Ozawa hereinafter).
Regarding claim 10, Kim discloses a method, comprising: 
projecting a light beam to a mask in a propagation direction (Figs. 4-5, paras. [0041]-[0047], the lithography apparatus includes projecting a beam to a diffraction grating 44);
wherein a plurality of dispersive elements of the mask diffract the light beam into order modes beams to produce intensity pattern in a medium between the mask and a substrate having a photoresist layer disposed thereon (Figs. 4-9, paras. [0028], [0044]-[0047], [0050]-[0054], [0057], [0058]-[0063], [0069], [0071]-[0074], the diffracting grating 44 includes a repeated grating pattern 47 that diffracts light beams into orders of diffracted light to produce an interference pattern on the work substrate coated with photoresist layer 42. An index matching material layer 43 is disposed between the diffraction grating layer 44 and the photoresist layer 42), and the intensity pattern having a plurality of intensity peaks writing a plurality of portions in the photoresist layer (Figs. 4-9, paras. [0044]-[0047], [0054], [0057], [0058]-[0063], [0069], [0071]-[0074], the interference pattern is formed in the photoresist and exposes the photoresist of the substrate). However, Kim does not appear to explicitly describe projecting a plurality of light beams concurrently to a mask in a propagation direction of the plurality of light beams, each light beam of the plurality of light beams having a different wavelength between a minimum wavelength and a maximum wavelength of a plurality of wavelengths. 
Ozawa discloses projecting a plurality of light beams concurrently to a mask in a propagation direction of the plurality of light beams, each light beam of the plurality of light beams having a different wavelength between a minimum wavelength and a maximum wavelength of a plurality of wavelengths (Figs. 11, 25, 37-42, col. 38, lines 28-67, col. 39, lines 1-20, col. 41, lines 8-67, col. 42, lines 1-14, the exposure is performed using two light sources to emit multiple wavelengths at the same time to illuminate the reticle with a range of wavelengths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included projecting a plurality of light beams concurrently to a mask in a propagation direction of the plurality of light beams, each light beam of the plurality of light beams having a different wavelength between a minimum wavelength and a maximum wavelength of a plurality of wavelengths as taught by Ozawa in the method as taught by Kim since including projecting a plurality of light beams concurrently to a mask in a propagation direction of the plurality of light beams, each light beam of the plurality of light beams having a different wavelength between a minimum wavelength and a maximum wavelength of a plurality of wavelengths is commonly used to form multiple independent images on the photoresist coating a wafer without necessitating shift or exchange of the reticles, thereby improving throughput (Ozawa, col. 42, lines 28-33).
Regarding claim 11, Kim as modified by Ozawa discloses wherein: a first light source of a plurality of light sources projects a first light beam of the plurality of light beams having the minimum wavelength; a second light source projects a second light beam of the plurality of light beams having the maximum wavelength; and additional light sources of the plurality of light sources project additional light beams of the plurality of light beams, each of the additional light beams having a different wavelength between the minimum wavelength and the maximum wavelength (Ozawa, Figs. 11, 25, 37-42, col. 38, lines 28-67, col. 39, lines 1-20, col. 41, lines 8-67, col. 42, lines 1-14, the exposure is performed using light sources to emit three or more wavelengths (see at least col. 41, lines 25-26) at the same time to illuminate the reticle with a range of wavelengths).
Regarding claim 20, Kim discloses a method, comprising: 
projecting a light beam to a mask in a propagation direction (Figs. 4-5, paras. [0041]-[0047], the lithography apparatus includes projecting a beam to a diffraction grating 44);
wherein a plurality of dispersive elements of the mask diffract the light beam into order modes beams to produce intensity pattern in a medium between the mask and a substrate having a photoresist layer disposed thereon (Figs. 4-9, paras. [0028], [0044]-[0047], [0050]-[0054], [0057], [0058]-[0063], [0069], [0071]-[0074], the diffracting grating 44 includes a repeated grating pattern 47 that diffracts light beams into orders of diffracted light to produce an interference pattern on the work substrate coated with photoresist layer 42. An index matching material layer 43 is disposed between the diffraction grating layer 44 and the photoresist layer 42), and the intensity pattern having a plurality of intensity peaks writing a plurality of portions in the photoresist layer (Figs. 4-9, paras. [0044]-[0047], [0054], [0057], [0058]-[0063], [0069], [0071]-[0074], the interference pattern is formed in the photoresist and exposes the photoresist of the substrate). However, Kim does not appear to explicitly describe projecting a plurality of light beams concurrently to a mask in a propagation direction of the plurality of light beams, each light beam of the plurality of light beams having a different wavelength between a minimum wavelength and a maximum wavelength of a plurality of wavelengths, wherein: a first light source of a plurality of light sources projects a first light beam of the plurality of light beams having the minimum wavelength; a second light source projects a second light beam of the plurality of light beams having the maximum wavelength; and additional light sources of the plurality of light sources project additional light beams of the plurality of light beams, each of the additional light beams having a different wavelength between the minimum wavelength and the maximum wavelength.
However, Ozawa discloses projecting a plurality of light beams concurrently to a mask in a propagation direction of the plurality of light beams, each light beam of the plurality of light beams having a different wavelength between a minimum wavelength and a maximum wavelength of a plurality of wavelengths (Figs. 11, 25, 37-42, col. 38, lines 28-67, col. 39, lines 1-20, col. 41, lines 8-67, col. 42, lines 1-14, the exposure is performed using two light sources to emit multiple wavelengths at the same time to illuminate the reticle with a range of wavelengths), wherein:
a first light source of a plurality of light sources projects a first light beam of the plurality of light beams having the minimum wavelength; a second light source projects a second light beam of the plurality of light beams having the maximum wavelength; and additional light sources of the plurality of light sources project additional light beams of the plurality of light beams, each of the additional light beams having a different wavelength between the minimum wavelength and the maximum wavelength (Ozawa, Figs. 11, 25, 37-42, col. 38, lines 28-67, col. 39, lines 1-20, col. 41, lines 8-67, col. 42, lines 1-14, the exposure is performed using light sources to emit three or more wavelengths (see at least col. 41, lines 25-26) at the same time to illuminate the reticle with a range of wavelengths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included projecting a plurality of light beams concurrently to a mask in a propagation direction of the plurality of light beams, each light beam of the plurality of light beams having a different wavelength between a minimum wavelength and a maximum wavelength of a plurality of wavelengths, wherein: a first light source of a plurality of light sources projects a first light beam of the plurality of light beams having the minimum wavelength; a second light source projects a second light beam of the plurality of light beams having the maximum wavelength; and additional light sources of the plurality of light sources project additional light beams of the plurality of light beams, each of the additional light beams having a different wavelength between the minimum wavelength and the maximum wavelength as taught by Ozawa in the method as taught by Kim since including projecting a plurality of light beams concurrently to a mask in a propagation direction of the plurality of light beams, each light beam of the plurality of light beams having a different wavelength between a minimum wavelength and a maximum wavelength of a plurality of wavelengths, wherein: a first light source of a plurality of light sources projects a first light beam of the plurality of light beams having the minimum wavelength; a second light source projects a second light beam of the plurality of light beams having the maximum wavelength; and additional light sources of the plurality of light sources project additional light beams of the plurality of light beams, each of the additional light beams having a different wavelength between the minimum wavelength and the maximum wavelength is commonly used to form multiple independent images on the photoresist coating a wafer without necessitating shift or exchange of the reticles, thereby improving throughput (Ozawa, col. 42, lines 28-33).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Ozawa as applied to claim 11 above, and further in view of Mermelstein (WO00/57236).
Regarding claim 12, Kim as modified by Ozawa does not appear to explicitly describe wherein each of the plurality of light sources is coupled to a random phase delay driver.
Mermelstein discloses wherein each of the plurality of light sources is coupled to a random phase delay driver (Figs. 1 and 7, page 2, lines 4-13, page 3, lines 4-9, page 4, lines 22-24, page 5, lines 1-21, page 9, lines 5-13, radiation sources 10 are coupled to controllers or modulators to set the phase of each of the beams emitted by the radiation sources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein each of the plurality of light sources is coupled to a random phase delay driver as taught by Mermelstein with the plurality of light sources in the method as taught by Kim as modified by Ozawa since including wherein each of the plurality of light sources is coupled to a random phase delay driver is commonly used to expose desired resist patterns at higher resolution and reduced distortion (Mermelstein, page 1, lines 16-23, page 2, lines 1-13, page 5, lines 1-21, page 6, lines 6-19).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Ozawa as applied to claim 11 above, and further in view of Frosch et al. (US Patent No. 3,776,633, Frosch hereinafter).
Regarding claim 13, Kim as modified by Ozawa does not appear to explicitly describe wherein the plurality of light sources are mounted at different incident angles. 
Frosch discloses wherein a plurality of light sources are mounted at different incident angles (Frosch, Fig. 4 and col. 4, lines 8-32, the light sources 21-24 produce beams incident at different angles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein each of the plurality of light sources are mounted at different incident angles as taught by Frosch in the method as taught by Kim as modified by Ozawa since including wherein each of the plurality of light sources are mounted at different incident angles is commonly used to produce fine patterns on the wafer while reducing the formation of pattern defects caused by diffraction of narrow mask patterns (Frosch, col. 1, lines 48-67, col. 2, lines 1-3, 41-48, col. 3, lines 40-46, col. 4, lines 8-33).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Ozawa as applied to claim 11 above, and further in view of Owa (US Patent No. 6,324,203). 
Regarding claim 14, Kim as modified by Ozawa does not appear to explicitly describe wherein the plurality of light sources include at least one of a broad diode, a laser diode, a phosphor, a photo luminance, an electro luminance, and a broad band emitting quantum well.
Owa discloses wherein the plurality of light sources include at least one of a broad diode, a laser diode, a phosphor, a photo luminance, an electro luminance, and a broad band emitting quantum well (Fig. 2, col. 4, lines 33-34, the semiconductor laser 120 is a laser diode unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the plurality of light sources include at least one of a broad diode, a laser diode, a phosphor, a photo luminance, an electro luminance, and a broad band emitting quantum well as taught by Owa as the plurality of light sources in the method as taught by Kim as modified by Ozawa since including wherein the plurality of light sources include at least one of a broad diode, a laser diode, a phosphor, a photo luminance, an electro luminance, and a broad band emitting quantum well is commonly used to provide light sources using well-understood devices to improve control of the exposure light, and thereby enabling improved control over the exposure process. 
Regarding claim 15, Kim as modified by Ozawa does not appear to explicitly describe wherein the plurality of light sources comprises non-linear materials.
Owa discloses wherein the plurality of light sources comprises non-linear materials (Fig. 2, col. 4, lines 40-67, col. 5, lines 1-8, the laser element 12 includes nonlinear optical crystals 1221, 1223, and 1225).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the plurality of light sources comprises non-linear materials as taught by Owa as the plurality of light sources in the method as taught by Kim as modified by Ozawa since including wherein the plurality of light sources comprises non-linear materials is commonly used to convert the laser beam to smaller wavelength light to improve the illumination light to be used for lithography exposure (Owa, abstract). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Ozawa as applied to claim 11 above, and further in view of Kristensen et al. (US PGPub 2002/0015919, Kristensen hereinafter)
Regarding claim 16, Kim as modified by Ozawa does not appear to explicitly describe wherein each of the plurality of light sources include a polarizing device to project a light beam having one of: a transverse electric (TE) polarization; a transverse magnetic (TM) polarization; and a partial polarization.
Kristensen discloses wherein each of the plurality of light sources include a polarizing device to project a light beam having one of: a transverse electric (TE) polarization; a transverse magnetic (TM) polarization; and a partial polarization (Figs. 2-6 and paras. [0039], [0050], [0052]-[0053], [0070]-[0072], phase mask 307, 632 is illuminated by first and second beams, which include different elliptical polarization states. The rotatable polarizer 622 and control element 628 and polarization beamsplitter 500 control the polarization of the illumination incident on the phase mask 632).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein each of the plurality of light sources include a polarizing device to project a light beam having one of: a transverse electric (TE) polarization; a transverse magnetic (TM) polarization; and a partial polarization as taught by Kristensen with the light sources in the method as taught by Kim as modified by Ozawa since including wherein each of the plurality of light sources include a polarizing device to project a light beam having one of: a transverse electric (TE) polarization; a transverse magnetic (TM) polarization; and a partial polarization is commonly used to control illumination light and thus the patterning of structures formed on a substrate (Kristensen, paras. [0013]-[0018]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Ozawa as applied to claim 10 above, and further in view of Choi (WO2009/104059).
Regarding claim 17, Kim as modified by Ozawa does not appear to explicitly describe wherein the plurality of light beams are concurrently projected by a plasma source operable to produce a plasma discharge distribution of light beams having the different wavelength between the minimum wavelength and the maximum wavelength of the plurality of wavelengths.
	Choi discloses wherein the plurality of light beams are concurrently projected by a plasma source operable to produce a plasma discharge distribution of light beams having the different wavelength between the minimum wavelength and the maximum wavelength of the plurality of wavelengths (Figs. 2-6, abstract, page 3, lines 1-3, lines 15-16, page 5, lines 30-32, page 7, lines 29-34, page 8, lines 1-6, page 9, lines 4-16, page 10, lines 1-4, page 15, lines 11-20, the plasma sources 11-14 are coordinated to simultaneously generate radiation, and the plasma sources generate rays with ranges of wavelengths) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the plurality of light beams are concurrently projected by a plasma source operable to produce a plasma discharge distribution of light beams having the different wavelength between the minimum wavelength and the maximum wavelength of the plurality of wavelengths as taught by Choi in the method as taught by Kim as modified by Ozawa since including wherein the plurality of light beams are concurrently projected by a plasma source operable to produce a plasma discharge distribution of light beams having the different wavelength between the minimum wavelength and the maximum wavelength of the plurality of wavelengths is commonly used to provide an illumination generation mechanism having high power and high frequency to improve exposure throughput (Choi, page 1, lines 25-33, page 2, lines 12-15)


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Ozawa as applied to claim 10 above, and further in view of Hansen (US PGPub 2002/0180941).
Regarding claim 18, Kim as modified by Ozawa does not appear to explicitly describe wherein the order mode beams consists of zero-order mode beams and one of: first-order mode beams; and negative first-order mode beams.
Hansen discloses wherein the order mode beams consists of zero-order mode beams and one of: first-order mode beams; and negative first-order mode beams (Fig. 1, 3A-B, paras. [0006]-[0009], [0046]-[0047], the zero order and the minus first order beams produce a grating pattern in the photoresist layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the order mode beams consists of zero-order mode beams and one of: first-order mode beams; and negative first-order mode beams as taught by Hansen in the method as taught by Kim as modified by Ozawa since including wherein the order mode beams consists of zero-order mode beams and one of: first-order mode beams; and negative first-order mode beams is commonly used to reduce overlapping gratings and to minimize distortions in the exposed pattern on the wafer while reducing the necessary thickness of the resist layer to form the desired pattern, which reduces manufacturing costs (Hansen, paras. [0004]-[0005]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Ozawa as applied to claim 10 above, and further in view of Uemura (US PGPub 2008/0143987).
Regarding claim 19, Kim as modified by Ozawa does not appear to explicitly describe wherein the substrate is tilted at an angle relative to at least one of: an x-axis of the mask; a y-axis of the mask; and both the x-axis and the y-axis of the mask.
Uemura discloses wherein the substrate is tilted at an angle relative to at least one of: an x-axis of the mask; a y-axis of the mask; and both the x-axis and the y-axis of the mask (Figs. 1 and 3, para. [0058], the wafer stage 60 tilts the wafer 50 such that the wafer is tilted at an angle relative to the XY plane of the reticle 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the substrate is tilted at an angle relative to at least one of: an x-axis of the mask; a y-axis of the mask; and both the x-axis and the y-axis of the mask as taught by Uemura in the method as taught by Kim as modified by Ozawa since including wherein the substrate is tilted at an angle relative to at least one of: an x-axis of the mask; a y-axis of the mask; and both the x-axis and the y-axis of the mask is commonly used to increase the depth of focus while obtaining an accurate pattern during exposure (Uemura, paras. [0022], [0058]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882